I concur in the order making the writ permanent. I do this solely upon the ground that the statute requiring that taxes collected by state officers or boards, and paid under protest, be not covered into the state funds, but are sequestered and retained by the Treasurer as separate moneys in his hands pending determination as to whether it belongs to the state or to the taxpayer. The state not having received the money is not subject to suit for repayment thereof. Such action must lie against the person who received or who has the possession and control of the property. Pending determination as to whom the money belongs, the state has no more claim to or control over the money than the taxpayer. The action therefore should lie against the party who has the money. Such party is not the state under the provisions of the statute.
MOFFAT, C.J., and PRATT, J., dissent. *Page 290